Mitchell, J.
Plaintiff seeks by this appeal to raise the point’' that the court had no power without her consent to order a reference of the ease to take and report the evidence; but the record not only fails to' show that she ever objected to the reference, but does-, show facts which, in the absence of previous express objection to the; order, would amount to a consent to it on her part. It shows that she appeared before the referee, and introduced her evidence, also; that the cause was submitted to the court for decision upon the evidence taken and reported by the referee, all without objection, so fair as appears, on part of plaintiff. The certificate of the clerk of the-.court, assuming it to be a part of the' settled case and competent-proof of the facts therein stated, amounts to nothing more than that the records and files in 'his office do not show that “any agreement of reference” or “consent of reference” was ever made. So far a®appears from the return, the objection to the reference was first made-by plaintiff on motion for a new trial, after the case had been tried, and submitted, and decided against her. This was -too laté.
•The evidence abundantly supports the findings of fact.
Order affirmed.